-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a divisional of 16/085,860 filed on 09/17/2018, which is a 371 of PCT/JP2017/010824 filed on 03/17/2018, and claims foreign priority in Japanese application JP2016-071298 filed on 03/31/2016.  
Claims Status
	Claims 1-6 were cancelled. Claims 7-25 are pending and examined. 
Information Disclosure Statement
	NPL document 2 cited in IDS dated 10/14/2020 was crossed out because entire prosecution history is not a single document. Prosecution history consists of multiple documents each filed on a different day. Applicant may cite each document from the prosecution history on an IDS.  
Claim Objections 
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The subject matter of claim 23 was searched and no relevant prior art was recovered. It would not have been obvious to the skilled artisan to arrive at the invention of claim 22, based on the prior art of record. 
Claim Rejections —35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockmeyer et al. (US 2010/0166985 A1 Published July 1, 2010 – of record in IDS dated 10/14/2020).
The claims encompass wetting agent comprising a copolymer which is water-soluble and comprises monomers A and B as constitutional units.
The teachings of Brockmeyer et al. are related to aqueous dispersions of polymers (Abstract). Example “Solution Polymer 4” describes a method of copolymerizing 68.18 g of pyrrolidonoethyl methacrylate and 15 g of acrylamide. The polymerization process resulted in forming an aqueous polymer solution (paragraph 0159).
The intended use of the claimed composition is a wetting agent for use in a medical device, specifically for use in ophthalmic lens such as a contact lens. The prior art composition contains the same elements as claimed composition and would have been suitable as an external wetting agent and for use in a medical device, wherein the medical device is an ophthalmic device such a contact lens. 
Claimed monomer A is anticipated by pyrrolidonoethyl methacrylate.
Claimed monomer B is anticipated by acrylamide.
Therefore, by teaching ah of the claimed limitations Brockmeyer anticipated the invention as claimed.
Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over McGee et al. (US 2003/0068433 A1 Published April 10, 2003).
A medical device, a wetting agent, and a method of wetting a medical device with the wetting agent.
The teachings of McGee are related to renewable surface treatments for medical devices such as contact lenses. The surface of a medical device is modified to increase its biocompatibility and hydrophilicity by coating the device with a hydrophilic polymer by means of reaction between reactive functionalities on the hydrophilic polymer which functionalities are complementary to reactive functionalities on or near the surface of the medical device at a reaction temperature of less than about 55°C (Abstract). The hydrophilic polymer is a reactive hydrophilic polymer (paragraph 0066), and may be a homopolymer or a copolymer comprising reactive monomeric units copolymerized with one or more non-reactive hydrophilic monomeric units and lesser amounts of hydrophobic monomeric units (paragraph 0067). The hydrophilic reactive polymers most preferably comprise 10-40 mole % of reactive monomeric units and 60-90 mole % of non-reactive hydrophilic monomeric units (paragraph 0069). Hydrophobic units may be used in the most preferred concentration of 0 to 10 mole % (paragraph 0071). Suitable hydrophobic monomers re described in paragraphs 0094-0096).
Regarding claims 7-9 and 22, it would have been prima facia obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a contact lens comprising a coating of a reactive hydrophilic copolymer on its surface, with a reasonable expectation of success because McGee teaches coating contact lenses with a reactive hydrophilic copolymer in order to improve biocompatibility and hydrophilicity of contact lenses. It would have been obvious to have selected a reactive hydrophilic copolymer formed from reactive monomeric units copolymerized with one or more non-reactive hydrophilic monomeric units and lesser amounts of hydrophobic monomeric units because McGee teaches these monomeric units as suitable for forming the reactive hydrophilic copolymer. It would have been obvious to have selected N,N-dimethylacrylamide as the hydrophilic non-reactive monomer because McGee teaches N,N-dimethylacrylamide as a suitable hydrophilic non-reactive monomer (paragraph 0076). It would have been obvious to have selected an acrylate of the formula  

    PNG
    media_image1.png
    51
    119
    media_image1.png
    Greyscale
 in which R2 is a hydrogen and R5 is a straight chain aliphatic having up to 20 carbon atoms which is substituted with an alkanoyloxy because McGee teaches such monomers as suitable hydrophobic monomers (paragraphs 0078, 0094, 0095). Claimed monomer A is obvious over the hydrophobic monomer as shown above because the hydrophobic monomer comprises an acryloyl group and an ester group that is not constituted by said acryloyl group. Claimed monomer B is obvious over the hydrophilic monomer N,N-dimethylacrylamide because it contain an acrylamide and it is different from the hydrophobic monomer. 
	Formula (I) in claim 22 is obvious because it is encompassed by the hydrophobic monomer described above. Claimed R1 corresponds to R2 above. Claimed R2 corresponds to “alkan” in alkanoyloxy. Claimed X is O. Claimed Y is O. Claim m range is obvious because it overlaps with 1-20.
	Regarding claim 10, the reactive hydrophilic copolymer described above meets all of the limitations of claim 10 because it contains a hydrophobic monomer that is encompassed by the genus of claimed monomer A, and it contains a hydrophilic monomer that is encompassed by the genus of claimed monomer B as explained above. The reactive hydrophilic copolymer is wetting agent because McGee teaches that the copolymer when applied to a surface, increases the surface hydrophilicity and wettability (paragraph0020).
	Regarding claim 11, it would have been obvious to have formed an aqueous solution of the reactive hydrophilic copolymer because McGee teaches forming a solution of the reactive hydrophilic copolymer in water (paragraph 0177). 
	Claims 12-15 describe an intended use of the claimed copolymer. The copolymer described by McGee could have been used as an external wetting agent, for use in a medical device, for use in an ophthalmic lens, and for use in a contact lens because McGee’s copolymer meets all of the structural elements of the claimed copolymer and McGee teaches using the copolymer to modify the surface of a contact lens. 
	Regarding claims 16, 18, and 19, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface of a contact lens comprising a reactive hydrophilic copolymer as described above, with a reasonable expectation of success because McGee teaches a method of modifying the surface of a contact lens by placing or dipping the contact lens in a solution of the reactive hydrophilic copolymer in a suitable medium for a suitable period of time (paragraph 0111).
	Regarding claim 17, it would have been obvious to have heated the reactants in liquid solution to less than 55°C, with a reasonable expectation of success because McGee teaches that the reaction temperature must be at least sufficient to maintain the reactants in liquid solution and suitably less than 55°C (paragraph 0112). 
Regarding claim 20, it would have been obvious to have combined the reactive hydrophilic copolymer as described above with water to form a copolymer solution, added a contact lens to the copolymer solution, and heated the resultant at 55°C in an oven for 1 hour, with a reasonable expectation of success because McGee teaches these method steps as suitable for modifying the surface of a contact lens with the reactive hydrophilic copolymer (paragraph 0179). McGee does not specify that the surface modification reaction occurred in a container or a vessel, however a person skilled in the art would have recognized that McGee’s method requires a container or a vessel capable of holding the copolymer solution and a contact lens and withstanding a temperature of 55°C for 1 hour. The claimed vessel would have been obvious.
Regarding claim 21, it would have been obvious to have formed the reactive hydrophilic copolymer with a hydrophobic monomer of the formula  

    PNG
    media_image1.png
    51
    119
    media_image1.png
    Greyscale
 in which R2 is a hydrogen and R5 is a straight chain aliphatic having up to 20 carbon atoms which is substituted with an alkoxy and an alkanoyloxy because McGee teaches such monomers as suitable hydrophobic monomers (paragraphs 0078, 0094, 0095). A straight chain aliphatic substituted with an alkoxy reads on a divalent hydrocarbon group containing a heteroatom. 
Regarding claim 24, N,N-dimethylacrylamide is encompassed by formula (III) when R5 is hydrogen, R6 and R7 are both alkyl. 
Regarding claim 25, it would have been obvious to have formed the copolymer to comprise 60-90 mole % of N,N-dimethylacrylamide and 0-10 mole % of monomer of formula  

    PNG
    media_image1.png
    51
    119
    media_image1.png
    Greyscale
 in which R2 is a hydrogen and R5 is a straight chain aliphatic having up to 20 carbon atoms which is substituted with an alkanoyloxy, with a reasonable expectation of success because McGee teaches that the copolymer comprises 60-90 mole % of non-reactive hydrophilic monomeric units selected from N,N-dimethylacrylamide and from 0% to 10 mole % of hydrophobic units selected from monomers of formula  

    PNG
    media_image1.png
    51
    119
    media_image1.png
    Greyscale
 in which R2 is a hydrogen and R5 is a straight chain aliphatic having up to 20 carbon atoms which is substituted with an alkanoyloxy. Concentration range of claimed monomer A is obvious because it overlaps with the prior art range of 0-10 mole %. Concentration range of claimed monomer B is obvious because it overlaps with the prior art range of 60-90 mole %.
Combining prior art elements according to known methods to obtain predictable results supports obviousness.   
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.  The examiner can normally be reached on 8-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
/ALMA PIPIC/            Primary Examiner, Art Unit 1617